On August 11,1992, the Defendant was sentenced to Count I, thirty (30) years, for Criminal Sale of Dangerous Drugs; Count II, fifteen (15) years for Criminal Possession of Dangerous Drugs With Intent to Sell; with eighteen (18) years to be suspended on Count and three (3) years to be suspended on Count II. Said time to be served concurrent to each other, and consecutive to the sentence for revocation handed down by Judge McNeil in Cause No. DC-99-102(B); plus conditions that the defendant shall follow for the suspended portion of his sentence as stated in the Judgment dated August 11, 1992. The Defendant shall be credited for 20 days time served.
On May 7,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by John Blavatsky, Legal Intern from the Montana Defender Project. The state was not represented.
*34DATED this 7th day of May, 1993.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to, Count I, fifteen (15) years, for Criminal Sale of Dangerous Drugs with five (5) years suspended; Count II, fifteen (15) years for Criminal Possession of Dangerous Drugs With Intent to Sell with five (5) years suspended; these two sentences are to be served concurrently with themselves, however, they will be served consecutive to any other sentence previously imposed. The conditions that the defendant shall follow for the suspended portion of his sentence as stated in the Judgment dated August 11,1992 by Judge Keedy shall be affirmed.
The reasons for the amended decision are;
(1) the amendment brings the sentence more in line with other sentences handed down across the state for similar crimes; and
(2) the amended sentence together with the fines imposed should adequately follow the intention of the State in this case.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank John Blavatsky, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.